Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-7 and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest the filament drive, as recited by claims 1, 4-7 and 9-19, particularly including a first drive shaft between the first driven gear and the first hob, the first drive shaft rotating about a first drive shaft axis that is perpendicular to the drive gear axis of rotation, the first drive shaft being rotatably supported proximate the first driven gear and being rotatably supported proximate the first hob; and a second drive shaft between the second driven gear and the second hob, the second drive shaft rotating about a second drive shaft axis that is perpendicular to the drive gear axis of rotation, the second drive shaft being rotatably supported proximate the second driven gear and being rotatably supported proximate the second hob; wherein the second drive shaft is movably mounted relative to the first drive shaft such that an end of the second drive shaft proximate the second hob can be moved toward or away from the first hob to adjust a size of the filament receiving zone therebetween, wherein movement of the second drive shaft relative to the first drive shaft adjusts an angle between the first and second drive shaft axes; and wherein the first driven gear and second driven gear remain engaged with the drive gear when the second hob is moved toward or away from the first hob.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744